DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 08 April 2022 in which claims 1-4, 6-11 and 14-30 were canceled, claims 5, 12, 13 and 31 were amended to change the scope and breadth of the claims, and claims 32-38 were newly added.
	Claims 5, 12, 13 and 31-38 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 08 April 2022, with respect to the rejection of claims 1-31 under 35 U.S.C. § 112, first paragraph, for written description, has been fully considered and is persuasive because independent claim 31 has been amended to recite “A method of adjusting a circadian rhythm in a subject with a circadian rhythm disorder comprising: providing the subject with a pharmaceutical composition comprising a selective adenosine receptor antagonist which antagonizes both the A1 and A2A receptors in an amount sufficient to adjust the circadian rhythm”. 
The claim scope has been amended to require a dual A1 and A2A antagonist. While this is a functional description of the compounds encompassed, compounds having this functional property were known. 
	The rejection is hereby withdrawn.

Applicant’s amendment, filed 08 April 2022, with respect to the rejection of claims 3, 4, 15-18 and 23-31 under 35 U.S.C. § 112, first paragraph, for scope of enablement, has been fully considered and is persuasive. Independent claim 31 has been amended to delete the recitation “realign the circadian rhythm”. The rejection is hereby withdrawn.

Applicant’s amendment, filed 08 April 2022, with respect to the rejection of claims 25 and 26 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive. Claims 25 and 26 have been canceled. The rejection is hereby withdrawn.

Applicant’s amendment, filed 08 April 2022, with respect to the rejection of claims 1, 2, 6-14, 19-22 and 31 under 35 U.S.C. § 102(a)(1) as being anticipated by Atack et al., has been fully considered and is persuasive because the claim has been amended to require the subject has a circadian rhythm disorder. The rejection is hereby withdrawn.

Applicant’s amendment, filed 08 April 2022, with respect to the rejection of claims 1, 2, 4-14, 19-22 and 31 under 35 U.S.C. § 103 as being unpatentable over St. Hilaire, in view of Atack et al., Pinna et al. and van Diepen et al., has been fully considered and is persuasive because the claim has been amended to require the subject has a circadian rhythm disorder. The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 08 April 2022, where the limitations in pending claims  5, 12, 13 and 31 as amended now have been changed and claims 32-38 have been newly added.  Therefore, rejections from the previous Office Action, dated 09 November 2021, have been modified and are listed below.
Claim Objections
During prosecution, the order of claims may change and be in conflict with the requirement that dependent claims refer to a preceding claim. Claims 5, 12 and 13 improperly depend from a higher numbered claim (claim 31). Claims 5, 12 and 13 should be canceled and introduced as new claims that come after claim 31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, 13, 31-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (EP1921077B1, cited in IDS submitted 25 June 2020) in view of Atack et al. (ACS Chem. Neurosci., 2014, vol. 5, pp. 1005-1019, cited in previous Office Action) and Videnovic et al. (Experimental Neurology, 2013, vol. 243, pp. 45-56, cited in PTO-892).
Uesaka et al. teach the use of thiazole derivatives for the treatment of sleep disorders (para [0001], claim 10). Uesaka et al. teach treating a circadian rhythm disorder. Uesaka et al. teach circadian rhythm disorder includes hypersomnia and/or sleep disorder accompanying daytime sleepiness (claims 10, 15). Uesaka et al. teach circadian rhythm disorders that can be treated include time zone change syndrome, jet lag syndrome, shift work sleep disorder, irregular sleep-wake pattern, delayed sleep phase syndrome and non-24 hour sleep wake disorder (para [0043]; [0210]). Uesaka et al. teach the thiazole derivatives are tested for A2a antagonist activity (Test Example 1, p.86), and preferably have at least 10 times higher affinity towards A2a than A1, preferably at least 50 times (para [0040]). Uesaka et al. teach administering the composition orally or by injection (para [0213]-[0218]). Uesaka et al. teach the dosage can range from 0.01 to 1000 mg, preferably 0.05 to 500 mg.
While Uesaka et al. teach the compound should have at least 10 times higher affinity towards A2a than A1, Uesaka et al. do not expressly disclose the compound should have dual antagonistic activity towards A2a and A1 (present claim 31). 
Atack et al. teach administering JNJ-40255293, a selective adenosine A2A/A1 antagonist in patients with Parkinson’s disease (title, abstract). Atack et al. teach JNJ-40255293 has an EC50 of 6.5 ± 3.8 nM towards A2A and an EC50- of 48 ± 16 towards A1 (abstract). Thus, JNJ-40255293 has an affinity towards A2A that is about 3-23 times higher than A1. Atack et al. teach administering the compound during the light phase of the 12 h light/12 h dark cycle, at 1:30 pm in a sleep-wake EEG study in rats (p.1014, last para). Atack et al. found JNJ-40255293 dose-dependently enhanced a consolidated wake associated with a subsequent delayed compensatory sleep (minimum effective dose: 0.63 mg/kg p.o.), (abstract). Atack et al. teach the dual antagonist elicited active waking in rats, “with more consolidated wakefulness, as indicated by longer average duration of continuous bouts of waking, while importantly no homeostatic rebound of different sleep stages was observed during the dark phase of the circadian time” (p.1007, last para). 
Videnovic et al. recognize patients with PD have fluctuations in sleep-wake cycles, daily motor activity, autonomic function, visual performance and responsiveness to dopaminergic treatment which suggests modifications in the circadian rhythm (p.51, right col.). Videnovic et al. recognized diminished wakefulness in patients with PD (p.47, left col). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a dual A1/A2a antagonist to adjust a circadian rhythm disorder.
One having ordinary skill in the art would have been motivated to administer a dual A1/A2a antagonist to adjust a circadian rhythm disorder because Uesaka et al. teach administering an adenosine receptor antagonist that has an affinity towards A2a for the treatment of circadian rhythm disorder. While Uesaka et al. do not expressly describe the thiazole derivatives as dual antagonists, Uesaka et al. recognize the compounds may also have affinity towards the A1 receptor and specifies the thiazole derivatives should have 10-50 times more affinity towards A2a than A1. The JNJ-40255293 of Atack et al. is 3-23 times more potent towards A2a than A1. Thus, thus thiazole derivatives encompassed by Uesaka et al. are dual antagonists, and Uesaka et al. suggests using dual antagonists. Furthermore these compounds significantly overlap in terms of function with those of the present independent claim. 
The skilled artisan would have looked to the teaching of Atack et al. because Videnovic et al. recognized diminished wakefulness is caused by a disturbance in the circadian rhythm and a problem in patients with PD. The ordinary artisan would have been motivated to select a dual antagonist because Atack et al. found JNJ-40255293 (expressly recognized as a dual antagonist) had a positive effect on consolidating wakefulness in patients with PD, without negatively affecting the different REM sleep stages. Furthermore, Atack et al. teach JNJ-40255293 is 3-23 times more potent towards A2a than A1, as desired by Uesaka et al. 
One having ordinary skill in the art would have been motivated to administer the dual antagonist between circadian time 4 to 8 because Atack et al. found JNJ-40255293 produced longer average duration of continuous bouts of waking when administered at 1:30pm (i.e. around CT= 7-8, depending on when CT=0 is determined). 
With respect to the amount, the present Specification does not expressly disclose the amount necessary to result in entrainment of a subject to a 24 hour circadian rhythm. However, one having ordinary skill in the art would have known the compounds of Uesaka et al. can range in dosage of  0.01 to 1000 mg, preferably 0.05 to 500 mg; and JNJ-40255293 is effective at a minimum effective dose of 0.63 mg/kg p.o. for treating the same disorders claimed (i.e. Uesaka et al. teach circadian rhythm disorders that can be treated include time zone change syndrome, jet lag syndrome, shift work sleep disorder, irregular sleep-wake pattern, delayed sleep phase syndrome and non-24 hour sleep wake disorder). 
Administering the dual antagonist to treat a circadian rhythm disorder will necessarily result in an increase in Per 1 or Per 2 gene expression per claims 12 and 13. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 5, 12, 13, 31-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (EP1921077B1, cited above) in view of Pinna et al. (Expert Opinion on Investigational Drugs, 2009, vol. 18, no. 11, pp. 1619-1631, cited in previous Office Action) and Videnovic et al. (cited above). 
Uesaka et al. teach as discussed above. 
While Uesaka et al. teach the compound should have at least 10 times higher affinity towards A2a than A1, Uesaka et al. do not expressly disclose the compound should have dual antagonistic activity towards A2a and A1 (present claim 31). 
Pinna et al. teach ST-1535 and preladenant are adenosine A2A antagonists, and are currently in phase I and II clinical trials for evaluation of their efficacy in patients with Parkinson’s Disease (PD), (abstract). Pinna et al. teach preladenant was found to be effective in reducing the waking time spent in OFF state in patients with late stage of PD treated with L-DOPA. Pinna et al. teach ST-1535 has promising potential in experimental models of PD and a safe profile in clinical studies. Pinna et al. teach symptoms of PD include sleep disturbance (a non-motor symptom), (p.1619, first para). Pinna et al. teach ST-1535 also has affinity towards A1 (Table 1), but specifically ST-1535 is 10 times more potent towards A2a than A1. Pinna et al. teach various doses of ST-1535 are being tested: 50, 100, 200, 300 and 450 mg (p.1626-1627, bridging paragraphs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a dual A1/A2a antagonist to adjust a circadian rhythm disorder.
One having ordinary skill in the art would have been motivated to administer a dual A1/A2a antagonist to adjust a circadian rhythm disorder because Uesaka et al. teach administering an adenosine receptor antagonist that has an affinity towards A2a for the treatment of circadian rhythm disorder. While Uesaka et al. do not expressly describe the thiazole derivatives as dual antagonists, Uesaka et al. recognize the compounds may also have affinity towards the A1 receptor and specifies the thiazole derivatives should have 10-50 times more affinity towards A2a than A1. The ST-1535 of Pinna et al. is 10 times more potent towards A2a than A1. Thus, thus thiazole derivatives encompassed by Uesaka et al. are dual antagonists, and Uesaka et al. suggests using dual antagonists. Furthermore these compounds significantly overlap in terms of function with those of the present independent claim. 
The skilled artisan would have looked to the teaching of Pinna et al. because Videnovic et al. recognized consolidation in sleep-wake is disturbed in circadian rhythm disorders and a problem in patients with PD. The ordinary artisan would have been motivated to select a dual antagonist because Pinna et al. found ST-1535 (expressly recognized as a dual antagonist) had a positive effect on reducing unwanted wake times in patients with PD. 
Additionally, the ordinary artisan would have been motivated to select ST-1535 because it is at least 10 times more potent towards A2a than A1, as desired by Uesaka et al. And it had a positive affect on reducing the waking time in OFF. 
With respect to the amount, the present Specification does not expressly disclose the amount necessary to result in entrainment of a subject to a 24 hour circadian rhythm. However, one having ordinary skill in the art would have known the compounds of Uesaka et al. can range in dosage of  0.01 to 1000 mg, preferably 0.05 to 500 mg; and ST-1535 is effective at 50, 100, 200, 300 and 450 mg.
Administering the dual antagonist to treat a circadian rhythm disorder will necessarily result in an increase in Per 1 or Per 2 gene expression per claims 12 and 13. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 5, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. in view of Atack et al. and Videnovic et al. as applied to claims 5, 12, 13, 31-33 and 35-38 above, and further in view of St. Hilaire et al. (2015, cited in previous Office Action) and van Diepen et al. (European Journal of Neuroscience, 2014, vol. 40, pp. 3504-3511, cited in IDS submitted 25 June 2020; cited in previous Office Action); or alternatively over Uesaka et al., Pinna et al., Videnovic et al. as applied to claims 12, 13, 31-33, 35, 37 and 38 above, and further in view of St. Hilaire et al. and van Diepen et al.
Uesaka et al. teach as discussed above.
Uesaka et al. do not expressly disclose wherein said subject is anophthalmic (present claim 34).
St. Hilaire et al. teach administering caffeine capsules daily at 10 am to three totally blind patients suffering from N24SWD (abstract). St. Hilaire et al. found that caffeine was able to improve daytime alertness and thereby provide temporary symptomatic relief (abstract). St. Hilaire et al. disclose these patients had no light perception or no eyes (anophthalmic). While St. Hilaire et al. teach they intended to administer the caffeine at CT1-4, they actually found they gave the drug at CT 6.75, CT 15.50 and CT 21.25.
Van Diepen et al. teach caffeine is an adenosine A1/A2A receptor antagonist, but that it is non-selective (p. 3505, first and p.3509, second para). Van Diepen et al. teach adenosine antagonists blocks the effect of sleep deprivation on light-induced phase shifts of the circadian clock (abstract). Van Diepen et al. teach adenosine antagonists enhance phase shifts, and may provide a basis for boosting (re-)synchronization to an LD cycle (p.3509, first para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a dual A1/A2a antagonist to adjust a circadian rhythm disorder in a subject that is anophthalmic.
Uesaka et al. expressly teach administering an adenosine receptor antagonist to treat individuals suffering from N24SWD. The ordinary artisan would have been motivated to administer the adenosine receptor antagonists to a subject that is anophthalmic because they suffer from N24SWD due to a failure of light to reset their circadian pacemaker. In addition, since these individuals are blind and light cannot be used to reset their circadian rhythm, they are in particular need of pharmaceutical intervention to help reset their sleep/wake cycles. 
The ordinary artisan would have had a reasonable expectation of success in adjusting a circadian rhythm because Van Diepen et al. teach adenosine antagonists blocks the effect of sleep deprivation on light-induced phase shifts which may provide a basis for boosting (re-)synchronization to an LD cycle.
One having ordinary skill in the art would have been motivated to administer the agents at CT 6.75, CT 15.50 and CT 21.25 with a reasonable expectation of reducing unwanted wake times since a non-selective antagonist had an effect on alertness even when given at non-desired times. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759